DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 06/30/2022. In the paper of 06/30/2022, Applicant amended claim 1, 46, 48 and 51. Claim 18 remains withdrawn.

Status of the Claims
Claims 1, 17, 25 and 44-52 are still under examination.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 1, 17, 25, 44-52 under 35 U.S.C. 103 as being unpatentable over Ehrich et al. (US2013/0130923) in view of Walker et al. (2009, Genomics, 93(1):98-103), Jensen et al. (2013, PloS one, 8(3), e57381 pp 1-8), Nepomnyashchaya et al. (2013, Clinical Chemistry and Laboratory Medicine (CCLM), 51(6), pp.1141-1154), Veal et al. (2013, Bioinformatics. 29(16):1997-2003) and Deciu et al. (WO2013/0177096) is withdrawn based on claim amendments. Applicant’s argument that none of the cited references teach the limitation of applying a neural network as recited in the new limitations of claims 1 and 48 reciting the steps of applying, by neural network and classifying, by the neural network, is found to be persuasive.

Maintained Rejection(s)
The rejection of claims 1, 17, 25 and 44-47 under 35 U.S.C. 101 is maintained because the new claim amendments are directed to abstract ideas that construed as being judicially excluded subject matter and the claims still do not include additional elements that are significantly more or additional elements that integrate the judicially subject matter into a practical application.

Argument(s)
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive as follows. Applicant argues that an additional element which integrate the judicial exception(s) of the claims into a practical application is “[a]n additional element [that] reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field and the use of multiple markers may be used to reduce the variance and improve the accuracy” (Remarks of 06/30/3022, pg 10, last para and pg 11, 1st para). Applicant’s argument is not fully persuasive since the markers are recited as such a high level of generality (i.e. sets of paralogous sequences present in the human genome, said sequences sized between 60-100 bp) that they add nothing significantly more than instruct the ordinary skilled artisan to provide such sequences as sequence reads into a neural network so as to classify aneuploidy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 17, 25 and 44-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.
Based upon an analysis with respect to the claims as a whole, claim(s) 1, 17, 25 and 44-52 do not recite something significantly more than a judicial exception. The rationale for this determination is explained below:
According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as the claims are directed towards a process.

Claims 1, 17, 25 and 44-47 recite method(s) and are therefore each directed to a process.
Step 2
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea, while 
step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.

Step 2A,  prong 1
The limitation of claim 1 i.e. “generating…a classification for the presence or absence of fetal aneuploidy based on the determined paralog ratios”, the generating comprising inputting the paralog ratios for the plurality of amplified sets of paralogous polynucleotide species into a neural network; applying, by the neural network; and classifying, by the neural network, the presence or absence of the fetal aneuploidy in the sample based on the final data set; and outputting, by the computing device are directed to natural phenomenon (i.e. the pre-existing relationship between aneuploidy and the relative counts of target chromosome to the counts of the reference chromosomes). 

Step 2A,  prong 2
	None of claims 1, 17, 25 and 44-47 recite any additional elements so as to integrate the judicially excluded subject matter into a practical application.
A claim that integrates a judicial exception into a practical application will apply, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception.

Step 2B
The second part, Step 2B of the two step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. 
 
None of claims 1, 17, 25 and 44-47 recite additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding step 2A, Prong 2, the additional element that are recited by claims 1, 17, 25 and 44-47 which are not judicial exception(s) are well understood routine steps(s) including multiplex amplification of paralogous sequence, sequencing and obtaining sequence reads of the amplified (paralogous) sequences and data processing step(s) as performed by a computing device.

These additional elements do not integrate the judicial exception into a practical application, as they constitute a well-understood, routine and conventional practice indicated by the references below. 
(1) Deutsch et al. (2004, J Med Genet. 41(12):908-15) teach determining a paralog ratio between X and Y chromosomes as well as determining a ratio between X and any autosomal chromosome (Deutsch et al., pg 909, left col, section entitled “Paralogous sequence quantification” and pg 909, Table 1 and also pg 908, right col, 2nd para and see pg 908, section of the abstract entitled “Methods” and pg 909, section entitled “Data analysis” and pg 909, right col, 3rd para of section entitled “Results” and  pg 910, left col, 2nd para below Fig. 1 and also pg 910, Table 2; see finally Deutsch et al., pg 910, left col, 2nd para below Fig. 1, wherein Deutsch et al. state “expected values show that this strategy allows the identification of all common aneuploidies”).
(2) Walker et al. (2009, Genomics, 93(1):98-103: previously cited) teach a multiplex targeted amplification of two sets of paralogous sequences and calculating a paralog ratio which is a reliable and accurate measure for copy number variation (abstract, pg 99, Fig. 1b and pg 100, right col, 1st para and pg 100, Figs. 3a-3c)).
(3) Ehrich et al. (US2013/0130923, pub. May 23, 2013, para [0014], [0024]-[0026], [0108]) who teach multiplexed amplification of paralogous sequences and detection of aneuploidy as a routine matter before the effective filing of the instant invention).
(3) Jensen et al. (2013, PloS one, 8(3), e57381 pp. 1-8) teach obtaining sequence reads of amplified sequences, classification of aneuploidy based on Z Score (section of the abstract entitled “Methods” and pg 6, left col., last para and pg 7, right col, Figs. S2-S3).
(4) Deciu et al. (WO2013/0177096) teach mapping sequence reads, counting sequence reads, data filtering utilizing MAD (mean absolute deviations) by applying Equation Z on pg 112, and calculating Z scores and determining the presence of aneuploidy (see WO2013/0177096, pg 73, 2nd para to last para and all text of pg 74 and all text of pg 130).

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 18, 2022